DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 01/04/2022. In the applicant’s response, claims 1, 5-14, 16, and 18-20 were amended; claims 4 and 17 were cancelled; claims 21 and 22 were newly added. Accordingly, claims 1-3, 5-16, and 18-22 are pending and being examined. Claims 1, 9, and 16 are independent form.

Claim Rejections - 35 USC 102 or 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-3, 5-16, and 18-22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al (US 2021/0019541, hereinafter “Wang”).

Regarding claim 1, Wang disclose a method comprising (the VAE-GAN based method/system; see fig.2 and abstract): 
receiving an image that includes a face at an image synthesizer (the method may receive an “input image” Xa including a face, see 202 of fig.2; see ‘first image” 802 of fig.8 and para.125); 
synthesizing, using the image synthesizer, the image into a synthesized image (the method may create a “synthetic image” Xb based on image Xa, see 206B of fig.2; see “second image” 804 of fig.8 and para.127), wherein the synthesized image includes a change to at least one visual attribute of the face and wherein the synthesizing further comprises (wherein the synthetic image Xb (i.e., Xab) add eye glasses into face image Xa by): 
isolating, using an encoder of a neural network (using encoder Ea of a VAE-GAN neural network which includes encoder Ea 120A, code Za 204A, decoder/generator Gb 122B, and identifier 126; 120A, 204A, 122B, 126 of fig.2), at the method may determine the difference (or, loss function): 1-cos(I(xa).I(xab) between the feature vector I(xa) corresponding to the input face image Xa and the feature vector I(xab) corresponding to the synthetic image Xb (i.e., Xab); see 126 of fig.2, Eq(9) and para.80; see also “a lose function”                         
                            E
                            =
                            
                                
                                    ∑
                                    
                                    
                                
                                
                                    1
                                    /
                                    2
                                    (
                                    t
                                    a
                                    r
                                    g
                                    e
                                    t
                                    -
                                    o
                                    u
                                    t
                                    p
                                    u
                                    t
                                
                            
                        
                    )2 in para.102, wherein target=Xa and output =Xab), the at least one visual attribute modifiable independently from other visual attributes of the face (wherein the eye glasses in the synthetic image Xab is independent on other visual attributes of the face in image Xa); 
modifying the at least one parameter into at least one modified parameter (the method may adjust the weights/parameters of the network by minimizing the lose/distance function in order to obtain a desire output synthetic image Xab; see para.103); and 
generating, using a decoder (see “Generator Gb 122B” of the VAE-GAN neural network shown in fig.2), the synthesized image using the at least one modified parameter (wherein Generator Gb may generate the output (synthetic Xab) image based on the modified parameters; see Eq(9) para.80, and para.102—para.103); 
generating, using a face recognition system (see “the identifier 126” of the VAE-GAN neural network shown in fig.2), a confidence score for the synthesized image; and determining, using a distance function and the confidence score, whether the FRS authenticated the synthesized image (the identifier may compute the similarity/score between the synthetic image and the input image using cosine distance function to determine whether the facial authentication failed or succeeded; see para.75 and para.51; also see also 806 of fig.8 and para.132).

It would be noticed that: if the feature of “isolating, using an encoder of a neural network, at least one parameter that corresponds to the at least one visual attribute of the face” recited in the claim under the BRI is interpreted as: using the encoder Ea 120A to determine/calculate the difference (or, loss function) between the feature vector I(xa) corresponding to the input face image Xa and the feature vector I(xab) corresponding to the synthetic image Xab disclosed in Eq(9), Paragraph [0080], and/or Paragraph [0102] in Wang, then the claimed invention could be considered to be anticipated by Wang; otherwise, the claimed invention could be considered to be obvious over Wang since the Applicant’s originally filed specification does not disclose how to isolate “at least one parameter that corresponds to the at least one visual attribute of the face” and what is meant by “isolating”. 

Regarding claim 2, Wang disclose the method of claim 1, further comprising: synthesizing, using the image synthesizer, a second synthesized image from the synthesized image, wherein the second synthesized image includes a change to at least two visual attributes of the face; generating, using the FRS, a second confidence score for the second synthesized image; and determining, using the distance function and the second confidence score, that the FRS has authenticated the second synthesized image (in the training process, for each of the training iterations, the generator 122B may generate an output image such that is as much as similar to the corresponding true face image. In other words, in each iteration, the network is trained to make the loss/error/distance function as less as possible by changing weighting parameters in the network; see para.101-para.103, para.76—para.80).

Regarding claim 3, Wang disclose the method of claim 1, wherein the synthesizing the image further comprises masking at least one visual attribute of the image that is not the face in the image (e.g., “without glasses”; 202 of fig.3A and para.81).

Regarding claim 5, Wang disclose the method of claim 4, wherein the at least one visual attribute of the face is associated with a configurable number of parameters (see face image 202 in fig.2 or fig.3A).

Regarding claim 6, Wang disclose the method of claim 4, further comprising: iteratively resynthesizing the synthesized image by modifying the at least one parameter associated with the at least one visual attribute and regenerating the confidence score using the FRS until a distance function and the confidence score indicate that the FRS authenticated the synthesized image (for each of the training iterations, the generator 122B may generate an new output synthetic image such that is as much as similar to the corresponding true face image. In other words, in each iteration, the network is trained to make the loss/error/distance function as less as possible by changing weighting parameters in the network; see para.101-para.103, para.76—para.80).

Regarding claim 7, 13, Wang disclose, wherein the modifying comprises: modifying a value of the at least one parameter between a first parameter constraint and a second parameter constraint (the training process may be “separately” using “a cycle consistency constraint”; see para.73).

Regarding claim 8, 14, Wang disclose, wherein the modifying comprises: modifying a value of the at least one parameter without a constraint (the training process may be “simultaneously” without a constraint; see para.74).

Regarding claim 9, Wang disclose a system comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: receive an adversarial image that includes a face, wherein the adversarial image includes the face that is not registered with a face recognition system (FRS) (the networks may receive a new face image; see input image 202 of fig.2); and iteratively synthesizing, using an image synthesizer, the adversarial image into a synthesized image (in each iteration, the networks may generate a synthetic image; see 206B of fig.2) until the FRS identifies the synthesized image as a genuine image associated with the FRS as determined by a distance function (until the synthesized image is similar as much as the corresponding true image; see para.102), wherein the synthesizing modifies at least one visual attribute of the face in the adversarial image or a previously synthesized image (from a face w/o glasses to the face w/ glasses; see 202 and 206B of fig.2).

Regarding claim 10, Wang disclose the claimed invention because the claim is a combination of claim 3 and claim 4.

Regarding claim 11, Wang disclose the system of claim 10, wherein the parameter in the plurality of parameters includes at least one of a make-up parameter associated with a make-up visual attribute, a spectacle parameter associated with a spectacle visual attribute (from a face w/o glasses to the face w/ glasses; see 202 and 206B of fig.2), or an expression parameter associated with an expression visual attribute.

Regarding claim 12, Wang disclose the system of claim 10, wherein the parameter and a second parameter correspond to visual attribute in the face (from a face w/o glasses to the face w/ glasses; see 202 and 206B of fig.2).

Regarding claim 15, Wang disclose the system of claim 9, wherein the modified at least one visual attribute includes a first visual attribute and a second visual attribute that is independent from the first visual attribute, wherein the first visual attribute is independent from the second visual attribute when a first parameter and a second parameter modify the first visual attribute and a third parameter and a fourth parameter modify the second visual attribute (wherein the modification process may include 7 independent parameters                         
                             
                            
                                
                                    λ
                                
                                
                                    0
                                     
                                
                            
                            …
                             
                            
                                
                                    λ
                                
                                
                                    6
                                
                            
                             
                             
                        
                    see Eqs (1)—(9) and the portion below Eq(9))

Regarding claims 16, 18-20, each and every limitation in the claimed inventions is recited in the combination of claims 1-8, and thus they are interpreted and rejected for the reasons set forth in the rejections of claims 1-8 above.

Regarding claim 21, 22, Wang disclose, wherein the at least one parameter includes at least one of a make-up parameter associated with a make-up visual attribute, a spectacle parameter associated with a spectacle visual attribute (wherein the visual attribute of the face are “eye glasses”, therefore the corresponding parameters are associated with the eye glasses; see ‘image Xab” in fig.2), or an expression parameter associated with an expression visual attribute, the make-up visual attribute modifiable independently from the spectacle visual attribute and the expression visual attribute.
	
Response to Arguments
7.	Applicant’s arguments, with respects to claim 1, filed on 01/04/2022, have been fully considered but they are not persuasive. 

On page 9 of applicant’s response, applicant argues:
“Notably, in paragraph 102, Wang describes training weights of a "neural network 500" to identify features. This general description of a neural network does not disclose "isolating, using an encoder of a neural network, at least one parameter that corresponds to the at least one visual attribute of the face, the at least one visual attribute modifiable independently from other visual attributes of the face," as recited in the amended claim 1.”
Notably, the encoder in Wang does not "isolate, using an encoder of a neural network, at least one parameter that corresponds to the at least one visual attribute of the face, the at least one visual attribute modifiable independently from other visual attributes of the face," as recited in claim 1, but merely generates code 204A.”
“In other words, in Wang, the process does not begin in "an encoder of a neural network that "isolate[s] ... at least one parameter that corresponds to the at least one visual attribute of the face, the at least one visual attribute modifiable independently from other visual attributes of the face," as recited in claim 1.”

(The emphases added by the examiner.)

The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. In the first instance, the examiner respectfully point out that no term “isolating”, or its synonyms, or other terms having the similar meaning as isolating are found in the applicant’s originally filed specification except for original claim 4. Thus, under the broadest reasonable interpretation (BRI), the feature of “isolating at least one parameter that corresponds to the at least one visual attribute of the face” recite in the claim is interpreted as to determine the difference (or, loss function, or error, or distance, or similarity) between the feature vector corresponding to the input face image Xa and the feature vector corresponding to the synthetic image Xab. In the second instance, Fig.2 and Paragraph [0059] in Wang, clearly discloses VAE-GANs (Variational AutoEncoder-Generative Adversarial Networks), “wherein each of the one or more VAE-GANs includes an encoder, a generator, a discriminator, and/or an identifier; wherein [0073] in Wang, discloses “[s]ince codes 204A (za) and 204B (zb) are generated by encoders 120A (Ea) and 120B (Eb) separately, a cycle consistency constraint can be used to allocate them into the same latent space z.” Paragraph [0074] in Wang, discloses “[w]ith cycle consistency, the two subnetworks mentioned above can be combined and trained simultaneously… The identifier 126 can verify that the facial identity in the images (e.g., input image 202 and target image 206B) is consistent by extracting features from the images and comparing the extracted features. The identifier 126 can generate an output 220 indicating whether the facial identities in the images 202 and 206B are the same.” Paragraph [0075] in Wang, discloses “[t]he identifier 126 can compare the feature vectors of the source and target images (e.g., input image 202 and target image 206B respectively) using, for example, cosine distance.” Paragraph [0102]-[0103] in Wang, discloses “[f]or a first training iteration for the neural network 500, the output may include values that do not give preference to any particular feature, as the weights have not yet been calibrated. With the initial weights, the neural network 500 may be unable to detect some features and thus may yield poor detection results for some features. A loss function can be used to analyze error in the output. Any suitable loss function definition can be used. One example of a loss function includes a mean squared error (MSE). The MSE is defined as Etotal=Σ½(target−output)2, which calculates the sum of one-half times the actual answer minus the predicted (output) answer squared. The loss can be set to be equal to the value of Etotal.” “The neural network 500 can perform a backward pass by determining which inputs (weights) most can adjust the weights so the loss decreases and is eventually minimized.”

It is apparent that, in each training cycle, the encoders 120A (Ea) of the VAE-GAN in the method in Wang can generate the codes 204A (za) based on the received input image 202 (Xa); the generator 122B (Ga) can generate the synthetic image 206B (Xab) based on the received input feature parameters (i.e., codes za) of the input image 202; the identifier 126 can determine the difference (or, loss function, or error, or distance, or similarity) between the feature vectors of the source and target images; and the VAE-GAN can perform a backward pass by determining which inputs (weights) most contributed to the loss of the neural network 500, and can adjust the weights so the loss decreases and is eventually minimized. Therefore, in each training cycle, the difference (or, loss function, or error, or distance, or similarity) between the feature vectors of the source and target images determined/isolated by the identifier 126 of the neural network--- VAE-GAN shown in fig.2 is based on the feature vectors (i.e., codes za) generated by the encoders 120A (Ea) from the input source image Xa. The arguments are therefore unpersuasive.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/11/2022